Dissenting Opinion.
Biddle, J.
My convictions compel me to dissent from the judgment of my brothers. I agree, however, that full comity and complete amity should exist between the legislative and judicial departments of government; but American courts possess the power — a power not conferred upon any other courts of the world — to declare legislation void whenever it violates the constitution, and, in such cases, it is their high duty to exercise the power; otherwise constitutions would be useless, indeed worse, for they would become mockery. A law that impairs a previous contract violates the constitution ; but laws abolishing imprisonment for debt, exempting agricultural implements, mechanic’s tools, artisans’ instruments, the apparatus of science, the books of the professional man, or a *519limited amount of property necessary to sustain and protect a household, have been held valid, as against previous contracts. These laws do not practically impair a contract. They can not be applied unless the debtor is embarrassed, and then they do not take the property of the debtor from the creditor, but leave it with the debtor as a means of payment, and give him liberty that he may use the means. They at most but delay the creditor, and then only in cases when delay is inevitable from the inability of the debtor to pay. Such laws are supported by a strong principle of justice, a broad humanity and an enlightened policy. But the law under consideration takes the property of the debtor away from the creditor, after they had made their contract, and gives it to a third person forever, without any consideration or compensation. Such-a law,, in my humble opinion, has neither justice, humanity nor policy to support it. When applied to previous contracts, to my sight, it stands out a naked, inexcusable, indefensible wrong. Stay laws have universally been held unconstitutional as to previous contracts; yet these laws do hot take away the property from the creditor, nor from the debtor, but simply delay payment of the debt, and then only upon the additional obligation of security to the creditor. How, then, can we hold this law to be constitutional, when it takes the property away from the creditor and the debtor alike ? A valid contract, from which, after it has been made, the means of payment are taken away, is impaired; if the means are in part taken away, it is so far impaired; and a law which impairs a contract violates the constitution, and is void.
Hor can I perceive that the . authorities cited by mj brother Worden, in the opinion of the court, sustain its judgment.' The latest, and one most belied upon,_ is Edwards v. Kearzey. In that case, the contract protected was not so palpably impaired as in the present case. There *520the property was merely exempted from execution, but still belonged to the debtor, and might at some future time be available, or aid by its use, in the payment of the debt; here the property is taken away from the creditor ánd debtor both forever, and never can be available, or in any manner aid, in the payment of the debt. Mr. Justice Swayne, in delivering the opinion of the court in that case, cites and quotes from many authorities, and éxpresses the opinion of the court, as follows :
. “ The obligation of a contract includes every thing within its obligatory scope. Among these elements nothing is ihore important than the means of enforcement. This is the breath of its vital existence. Without it, the contract, as such, in the view of the law, ceases to be, and falls into the class of those £ imperfect obligations,’ as they are termed, which depend for their fulfilment upon the will and conscience of those upon whom they rest. The ideas ■of right and remedy are inseparable. £ Want of right and want of remedy are the same thing.’ * * *
'■ ££ It is also the settled doctrine of'this court, that the laws which subsist at the time and place of making a contract enter into and form a part of it, as if they were expressly referred to or incorporated in its terms. This rule embraces alike those which affect its validity, construction, discharge, and enforcement. * * *
; ££-£ One of the tests that a contract has been impaired is that its value has by legislation been diminished. It is not ■ by the constitution to be impaired at all. This*is not a question of degree or manner or cause, but of encroaching in any respect on its obligation, — dispensing with any part of its force.’ * * *
'• “ These rules are axioms in the jurisprudence of this :court. We think they rest upon a solid foundation. * *
■ “We think the views we have expressed carry out the ■intent of contracts, and the intent of the Constitution. *521The obligation of the former is placed under the safeguard of the latter. jSTo State can invade it; and Congress is incompetent to authorize such invasion. Its position is impregnable, and will he so while the organic law of the nation remains as it is. The trust touching the subject with which this court is charged is one of magnitude and delicacy. We must always he careful to see that there is neither nonfeasance nor misfeasance on our part.
“ The importance of the point involved in this controversy induces us to restate succinctly the conclusions at which we have arrived, and which will be- the ground of our judgment.
“ The remedy subsisting in a State when and where a contract is made and is to he performed is a part of its obligation, and any subsequent law of the State which so affects that remedy as substantially to impair and lessen the value of the contract is forbidden by the Constitution, and is therefore void.”
The Supreme Court of the United States is the ultimate authority in such questions as we are considering, and the case cited above, it seems to me, is in point, and fully sustains this dissenting opinion.
I think the court below was right, and that the judgment ought to be affirmed.